Citation Nr: 9908087	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-33 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty with the United States Air 
Force from March 1969  to December 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO found that new and 
material evidence had not been obtained to reopen the 
appellant's claim of entitlement to service connection for a 
psychiatric disability, last denied in December 1980 and not 
appealed.  

In a statement received in June 1998, the appellant presented 
further argument relative to his claim.  In part, he stated 
that he desired a "fair hearing."  By letter dated in 
January 1999, the appellant was requested to clarify whether 
he desired a Board hearing in connection with his appeal.  In 
March 1999, the appellant notified the Board via telefaxed 
communication that he did not desire a Board hearing, and 
that he desired that the Board proceed to consider his claim.  

Having reviewed the evidence of record in light of the 
appellant's contentions, the Board is of the opinion that 
this case is ready for appellate review.


FINDINGS OF FACT

1. The appellant was last denied service connection by 
unappealed rating decision of December 1980.

2. Evidence submitted since the December 1980 rating decision 
is cumulative and redundant, or, by itself or in 
combination with other evidence, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

CONCLUSIONS OF LAW

1.  The December 1980 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has not been obtained which is 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is ultimately seeking entitlement to service 
connection for a psychiatric disability, variously diagnosed.  
In essence, he contends that he currently has a psychiatric 
problem which had its inception due to harassment during 
service.  He maintains that new and material evidence has 
been submitted which is sufficient to reopen a claim of 
service connection for a psychiatric disability, which was 
last denied by unappealed rating decision in December 1980.  
That decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1100 (1998).

Relevant law and regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that such 
was either incurred in or aggravated by military service.  
See 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.303, 3.304, 
3.306.   The law and VA regulations allow for granting 
service connection on a presumptive basis, provided that a 
psychosis was manifest to a compensable degree within one 
year after a veteran's period of service ended.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Congenital or developmental defects, including personality 
disorders and mental deficiency are not diseases or injuries 
subject to a grant of service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.

Finality/new and material evidence

Because the appellant's claim of entitlement to service 
connection for a psychiatric disorder had been previously 
denied by the unappealed rating decision of December 1980, it 
can only be reopened by the presentation of new and material 
evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under 
applicable law, VA must reopen a previously and finally 
disallowed claim when "new and material evidence" is 
presented or secured with regard to that claim.  See Stanton 
v. Brown, 5 Vet. App. 563, 566-567 (1993).  If new and 
material evidence has been received with respect to a claim 
which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit noted that some new evidence could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.    

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

Analysis

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  For the sake of clarity, the Board will first 
briefly review the state of the evidentiary record at the 
time of the December 1980 rating decision.  The evidence 
submitted in the current attempt to reopen the claim will 
then be discussed and analyzed in the context of the 
applicable law.  

The "Old" Evidence:  

The appellant's service personnel records reveal that he was 
assigned to bases in Texas and New Mexico.  He had no 
overseas service in his approximately 21 months of active 
service.

The appellant's service medical records reveal that in 
September 1969, he was hospitalized after making suicidal 
gestures after a telephonic conversation with his 14 year-old 
girlfriend.  The appellant told examiners that he desired 
that she be brought to him to see him.  If not, he 
threatened, he would absent himself without authority.  
During the course of his hospitalization, the appellant 
claimed that he had been singled out in earlier training and 
ridiculed.  He reported that although he had been originally 
assigned to train as a medic, he was unable to complete the 
course and he disliked it.  He was diagnosed to have a 
situational stress reaction accompanied by mental 
subnormality.  The examiner opined that it was very unlikely 
that the service would be able to retain the appellant.  

In October 1969, it was recommended that the appellant be 
retrained in a new military occupational specialty.  It was 
noted that the appellant was not capable of functioning 
effectively in the security police field, and that he should 
not be permitted to carry weapons.  It was again noted that 
the appellant was mentally subnormal, and that he functioned 
in the lower 3 percent of those of his age.  

In February 1970, the appellant was involved in an 
altercation with another servicemember.  It was reported that 
the appellant had made hostile and threatening gestures, and 
had "pounded" his fist against a wall.  A medical treatment 
record reflects that as a result of this incident, a 
diagnostic impression was rendered of an "adult situational 
reaction in [an] emotionally unstable personality."  

A November 1970 clinical record reflects that the appellant 
was treated after he dropped a rock and injured his right 
knee.  

The appellant first sought service connection for a nervous 
disorder in July 1972.  He reported that in November 1970, he 
fell while lifting heavy rocks and struck his head, 
"knocking [him] out."  He reported that he was taken "by 
ambulance" to the base hospital, and "treated for [a] head 
injury, nerves [and] headaches."  By rating decision dated 
in July 1972, service connection was denied for a nervous 
condition.  It was noted that the appellant's psychological 
disorder was that of emotional instability with anxiety [and] 
tension."  

The appellant sought to reopen his claim in April 1976.  In 
the course of the development of this claim, medical records 
were received from the State Mental Hospital at Blackfoot, 
Idaho, reflecting diagnoses of a severe hysterical 
personality with depressive and antisocial feature, alcohol 
addiction, and mixed drug dependence.  The received records 
were dated from June 1975 to April 1976.  

The appellant was hospitalized in April 1976 at a VA 
facility.  He was diagnosed to have paranoid type 
schizophrenia.  The authoring physician did not relate the 
appellant's disorder to any incident of his military service.  

By rating decision dated in May 1976, the RO found that the 
appellant had not submitted new and material evidence that 
was sufficient to warrant the reopening of his claim. 

In August 1980, the appellant was hospitalized for one month 
at a VA facility.  The diagnosis was an antisocial 
personality with hysterical trends.  There are no references 
to any incident of the appellant's military service contained 
in the report of hospitalization.  

By rating decision dated in December 1980, the RO found that 
the appellant had not submitted new and material evidence 
that was sufficient to warrant the reopening of his claim.  
As is noted above, the appellant did not file a notice of 
disagreement with regard to the rating decision.   

The "New" Evidence:  

"New" evidence is that which was not previously of record.  
As to its materiality, the Board notes that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the then operative 
requirement that newly proffered evidence be "reasonably 
likely to change the outcome" of a prior decision was 
invalidated as it was more stringent than that enunciated by 
VA in 38 C.F.R.§ 3.156(a).  Instead, "material" evidence is 
that which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

However, left intact sub-silentio in Hodge was the previously 
existing requirement that a presumption of credibility be 
accorded to the new evidence was left intact.    
Accordingly, any "new" evidence obtained is presumed 
credible for the limited purpose of ascertaining its 
materiality.  See Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  
  
An April 1992 VA hospitalization report reflects that the 
appellant was treated for "marital discord," continuous and 
severe alcohol dependence, and a probable severe personality 
disorder.  There are no references to any incident of the 
appellant's military service contained in the report of 
hospitalization.  

Also received was a June 1995 report of VA hospitalization 
reflecting diagnoses of major depression exacerbated by 
alcohol and chronic alcohol abuse and dependence by history 
and an anti-social personality disorder.  There are 
references to any incident of the appellant's military 
service contained in the report of hospitalization.  

The appellant was hospitalized in July 1995 at the 
Intermountain Hospital, Boise, Idaho.  The diagnosis was 
major depression.  Other than to record that the appellant 
was an Air Force veteran and that he had a number of 
different job classifications while serving on active duty, 
there are no references to any incident of the appellant's 
military service contained in the report of hospitalization.

The appellant again underwent VA hospitalizations from July 
through August 1995; August 1995; and November 1995.  The 
diagnoses were schizoaffective disorder; alcohol dependence, 
polysubstance abuse in sustained remission and recurrent 
major depression.  Other than a notation that the appellant 
had military service, there are references to any incident of 
the appellant's military service contained in the report of 
hospitalization.  

The various hospitalization reports that were generated 
subsequent to the December 1980 rating decision are clearly 
"new" in that they were not of record at the time of the 
December 1980 decision.  However, these are not "material," 
because they do not reflect that the appellant sustained any 
psychiatric disability as a result of his military service.  

The Board further notes that although the appellant claimed 
that he had PTSD in August 1995, within the context of 
attempting to reopen his  claim, the appellant later conceded 
that such a diagnosis had not been rendered.  Review of the 
record confirms that the appellant has never been diagnosed 
as having PTSD.      

Also "new" is the appellant's statement received in 
November 1995, wherein the appellant attributed all of his 
personal problems to incidents occurring during his military 
service.  The appellant stated that the humiliation and 
harassment he allegedly endured while on active duty 
ultimately caused the break-up of his four marriages and his 
continued inability to maintain employment.  

Construing the appellant's statement as an argument that a 
disability was incurred as a result of his military service, 
the appellant's theory regarding this linkage is not 
sufficient to constitute "material" evidence.  It is now 
well-established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108." 
       
In a statement received in October 1996, the appellant's 
brother reported that in 1970, he was contacted by the 
appellant while the appellant was serving on active duty.  
The appellant told his brother that he had been trained in 
three career fields, and that he had been "laughed at" by 
his fellow servicemembers.  The appellant told his brother 
that he had been assigned to sweep floors, and that his 
brother began crying.  The appellant's brother further 
related that on one occasion, he was told by a non-
commissioned officer in front of other service members that 
the appellant was a "moron."  

In June 1998, a statement was received from the appellant's 
sister.  She reported that up until the time the appellant 
entered military service, he  had no problems in his life 
other than being "insecure."  She stated that when the 
appellant enlisted in the Air Force, she heard that he was 
ridiculed, harassed and shamed by a non-commissioned officer.  

Similar to the finding relative to the appellant's own 
statement, his siblings' accounts are not material, because 
they emanate from laypersons who are not competent to render 
opinions on medical matters such as etiology of psychiatric 
disease.  See Espiritu and Routen, supra. 

The appellant underwent a VA social and industrial survey in 
February 1997.  The appellant was noted to blame all of his 
personal difficulties on the military service.  He reported 
that he had enlisted in the United States Air Force with the 
intention of making it his career.  He stated that while on 
active duty, he was hospitalized for psychiatric evaluation, 
but that he was unable to state the reasons for this action.  
He reiterated that he had been harassed and degraded while on 
active duty.  He claimed to have had a "nervous breakdown" 
while on active service. 

The appellant underwent a VA mental disorders examination in 
March 1997.  the examiner noted that the appellant was 
insistent on claiming that the "Air Force screwed him up and 
how the Government owes him."  The examiner opined that the 
appellant's diagnosis was unclear, but was likely a 
borderline personality disorder that had depressive and 
anxious features.  In a subsequently dated addendum, the 
examiner reported that the appellant was diagnosed to have a 
borderline personality disorder with depressive, somatic and 
schizoid traits and polysubstance abuse by history.  

Significantly, these reports do not suggest that the 
appellant's personality disorder or substance abuse was 
incurred aggravated by any incident of his military service.  
In this respect, these reports are not material.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).       

At a February 1998  personal hearing before a hearing officer 
at the RO, the appellant represented that he sought service 
connection for a "psychological malady-not necessarily 
PTSD."  (Transcript [ hereafter T.], 1).  He reiterated that 
he was humiliated by non-commissioned officers during his 
military service tenure.  (T. 3).  He stated that while 
serving on active duty, he was not trained properly.  This 
deficiency led to him becoming nervous and "scared."  (T. 
8).  He stated that he had a "psychological high anxiety 
disorder" that was caused by his military service.  (T. 11).    

Records from the appellant's Army National Guard service from 
August 1973 to January 1975 were received in April 1998.  In 
an August 1973 report of medical history questionnaire, the 
appellant denied having depression, excessive worry, or 
nervous trouble of any sort.  The appellant denied having 
been treated for a mental condition, and further denied 
having been "discharged from military service because of 
physical, mental , or other reasons."  In a report of 
medical examination, "no personality disorder" was noted.  

The National Guard records are not material to the issue 
under consideration.  Indeed, assuming their credibility, 
they are adverse to the appellant's cause, because they 
reflect that the appellant had no psychiatric disorder, 
previous depression, excessive worry, or nervous trouble of 
any sort for approximately five years after he was discharged 
from active service.  However, in these circumstances the 
Board does not assume the credibility of the statements made 
by the appellant in connection with his National Guard 
service, notwithstanding Justus, supra.  The Board observes 
that during the course of the National Guard enlistment 
physical examination, the appellant denied having been 
"discharged from military service because of physical, 
mental, or other reasons."  This, as well as the remainder 
of his self-report, was inherently incredible given the other 
evidence of record.  See Samuels v. West, 11 Vet. App. 433, 
436 (1998); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Specifically, the Court has stated that Justus does not 
require the VA to consider patently incredible evidence (e.g. 
the inherently false or untrue) to be credible.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).    

In essence, the evidence proffered to reopen this claim does 
not support the contention that any of the appellant's 
diagnosed psychiatric disorders were incurred in or 
aggravated by his military service.  As such, the additional 
evidence which has been added to the record since December 
1980 is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The record 
still lacks competent medical evidence which suggests that 
there is a nexus between the appellant's military service and 
any current psychiatric disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996)(table).   

The Board notes that, through his representative, the 
appellant argues that he should prevail in this matter upon 
the "presumption of soundness" under 38 U.S.C.A. 
§ 1111.  Under this provision, a veteran who served during 
time of war in the active military, naval or air service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  

However, although the appellant is clearly entitled to the 
presumption of soundness, evidence must still be obtained 
that would serve to (1) identify a present disability that 
would be amenable to a grant of service connection and (2) 
link that disability to an incident of his military service.  
See Caluza, supra.  In this respect, the appellant's mere 
reliance upon the presumption of soundness is without merit 
and does not avail him.

In summary, having reviewed all of the evidence obtained 
since the appellant's claim was denied in December 1980, the 
Board finds that new and material evidence has not been 
submitted to warrant the reopening of the appellant's claim.  
See Glynn v. Brown, 6 Vet. App. 523, 528-529 (1994).  The 
benefit sought on appeal remains denied.    

Additional matters  

The Board notes that in its April 1997 rating decision, the 
RO adjudicated the appellant's claim on the basis that it was 
an original claim of entitlement to service connection for 
PTSD.  However, review of the record reveals that it has been 
the appellant's constant contention that he has some 
psychiatric disorder resulting from military service and it 
was upon this argument that the appellant sought to reopen 
his claim last denied in December 1980.  In essence, the same 
issue was presented then as now.  Indeed, the appellant has 
conceded that he does not have PTSD, so his current 
contentions are congruent with those he advanced in 1980.  

As is detailed above, the Board is obligated to review the 
issue of new and material evidence on a de novo basis.  See 
Barnett, supra.  After so doing, the Board has found that the 
appellant has not submitted new and material evidence that is 
sufficient to reopen his claim.  When the Board addresses in 
its decision a question that has not been addressed by the 
RO, in this case the sufficiency of evidence required to 
reopen the claim, it must consider whether the appellant has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The Board notes that in December 1995, the appellant was 
fully advised of the applicable law pertaining to the 
reopening of claims.  In this circumstance, the appellant has 
not been prejudiced by the Board's current decision.  The 
Board believes that the ruling of the Court in Bernard has 
not been violated by the RO ultimately applying a more 
favorable standard than has the Board has in its decision 
above.  The appellant was provided with 38 C.F.R. § 3.156 by 
the RO and was given ample opportunity to present evidence 
and argument on the subject, including presenting testimony 
at his personal hearing. Furthermore, the appellant is not 
prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question 
involves the same matter as the RO's merits determination.  
See Barnett, supra.  The Board therefore concludes that the 
appellant has been accorded ample opportunity to fully 
present his claim, and any error by the RO in the 
adjudication of the claim on a broader basis that that 
applied by the Board could not be prejudicial.

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), VA 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

In this case, since new and material evidence sufficient to 
reopen the appellant's claim has not been identified, the 
remaining two steps of the Elkins test are not applicable.

Finally, the Board is aware that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  This obligation depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted in 
connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits. The Court in Graves 
held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board finds that the appellant has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence for the above 
claims.  Therefore, no additional VA action is necessary.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997); 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.159 (1997).  This decision serves to inform the 
appellant of the kind of evidence which would serve as new 
and material evidence.  In essence, what is required is a 
medical opinion which serves to link a currently diagnosed 
acquired psychiatric disorder to the appellant's service or 
any incident thereof.


ORDER

New and material evidence not having been submitted, the 
claim is not reopened.  
Service connection for a psychiatric disability remains 
denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 15 -


- 1 -


